Citation Nr: 9904648	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  98-17 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Eligibility for Department of Veterans Affairs death pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1930 to January 
1931.  He died in April 1984.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).


FINDING OF FACT

The veteran did not have 90 days or more of active wartime 
service and was not discharged or released from wartime 
service due to a service-connected disability.


CONCLUSION OF LAW

The veteran did not have wartime service for the purpose of 
establishing basic eligibility for death pension benefits.  
38 U.S.C.A. §§ 101, 1521, 1541 (West 1991); 38 C.F.R. §§ 3.2, 
3.3 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that she is entitled to death pension 
benefits due to the veteran's active service.  The law 
provides for the payment of death pension to the surviving 
spouse of each veteran of a period of war who met the 
requirements for pension established by Congress, as set 
forth in 38 U.S.C.A. § 1521 (West 1991), or who, at the time 
of death was receiving or entitled to receive compensation or 
retirement pay for service-connected disability.  38 U.S.C.A. 
§ 1541 (West 1991).  A veteran meets the service requirements 
for pension if he served in the active military, naval, or 
air service (1) for 90 days or more during a period of war, 
(2) during a period of war and was discharged or released 
from such service for a service-connected disability, (3) for 
a period of 90 consecutive days or more and such period began 
or ended during a period of war, or (4) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A. § 1521 (West 
1991); 38 C.F.R. § 3.3 (1998).

The veteran had verified active military service from July 3, 
1930 to January 5, 1931.  The World War I era is defined as 
the period from April 6, 1917 through November 11, 1918.  If 
the veteran served with the United States military forces in 
Russia, the ending date is April 1, 1920.  Service after 
November 11, 1918 and before July 2, 1921 is considered World 
War I service if the veteran served in the active military, 
naval, or air service after April 5, 1917 but before November 
12, 1918.  The World War II era is defined as the period from 
December 7, 1941 to December 31, 1946; if the veteran was in 
service on December 31, 1946, continuous service before July 
26, 1947, is considered World War II service.  38 U.S.C.A. 
§ 101(7),(8) (West 1991); 38 C.F.R. § 3.2(c),(d) (1998).  
Therefore, the veteran's service is not considered to be 
during a period of war, and his service does not meet the 
basic eligibility requirements for nonservice-connected death 
pension benefits.

Since the veteran did not meet the wartime service 
requirements for nonservice-connected pension benefits, the 
appellant is not eligible to receive death pension benefits 
as a matter of law.  The Board notes the argument that since 
the veteran was in receipt of VA benefits at the time of his 
death, the appellant, as his widow, should be entitled to VA 
death pension benefits.  However, as noted above, the 
pertinent provisions of the law which set forth the criteria 
for establishing eligibility for VA death pension benefits, 
are quite specific and do not permit an award of such 
benefits in this case.  Although the Board is empathetic to 
the appellant's arguments, it remains bound in its decisions 
by applicable statutes enacted by Congress.  Congress did not 
enact any exceptions to the law which would permit a grant of 
the requested benefit.  Thus, in this case, there is no legal 
basis on which the appellant's claim may be granted.  As the 
disposition of this claim is based on the law, and not on the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Basic eligibility for nonservice-connected death pension 
benefits is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


LEN


- 3 -
